Appellant renews complaint of the admission of Clapper's testimony "I think he said he was in the whisky business," while speaking of what appellant said of himself. In the original opinion it is intimated that in view of the fact that the undisputed testimony showed that appellant and two others unlawfully transported whisky on the day of the homicide, the harm of Clapper's statement, if any, would be negligible. Appellant insists in his motion that the proof of transportation not showing that as much as a quart was so transported, — there was no showing of an illegal conveyance of the liquor. It is only in possession cases that *Page 62 
Art. 671 P. C., making possession of more than a quart prima facie evidence of guilt, — has application. The transportation of any quantity of intoxicating liquor, except for some of the purposes excepted by the Constitution, is illegal. Gandy v. State, 99 Tex.Crim. Rep.. However, it will be observed from appellant's testimony that he swore "We did buy one gallon of whisky. I paid for that whisky myself. * * * The whisky did come back in the car." In another place, speaking of what occurred after the party got back to Hillsboro with the whisky, appellant said: "He never said that it might be wise for me with that gallon of whiskey to go to his room." The asking of a witness what his business is, or a statement made by him as to what his business is is not a question ordinarily calling for a harmful answer. The antecedents and business of any witness is never deemed immaterial. We have no doubt of the correctness of the holding in the original opinion that any objection to a question asked, that it is immaterial, irrelevant and prejudicial, is so general and indefinite that the overruling of same will not be held erroneous. Hodge v. State,108 Tex. Crim. 210; Young v. State, 91 Tex.Crim. Rep.; Hunter v. State, 59 Tex.Crim. Rep.; Simms v. State,67 Tex. Crim. 98; Hickey v. State, 62 Tex.Crim. Rep.. We do not think any error appears in our disposition of the complaint made in appellant's bill of exceptions No. 7.
The motion for rehearing will be overruled.
Overruled.